                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

KATHLEEN L.                                      )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:18-CV-428-JVB-SLC
                                                 )
ANDREW SAUL, Commissioner of the                 )
Social Security Administration,                  )
               Defendant.                        )

                                            ORDER

       This matter is before the Court on a Complaint [DE 1] filed on November 9, 2018, and on

an Opening Brief [DE 19] filed on May 28, 2019. Both documents were filed by Plaintiff Kathleen

L. The Court referred this case to Magistrate Judge Susan Collins for a report and recommendation

under 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72(b), and Local Rule 72-1.

[DE 16]. Judge Collins issued her Report and Recommendation on January 9, 2020. [DE 28]. The

parties were given notice that they had fourteen days in which to file objections to the report and

recommendation. No party has filed objections.

       Judge Collins recommends that the Court (1) reverse the Commissioner’s decision to deny

Plaintiff disability insurance benefits, supplemental security income, and disabled widow’s

benefits and (2) remand this case to the Commissioner for further proceedings because the ALJ

erred in determining whether Plaintiff meets a listing at step three of the five-step evaluation

process.

       Having reviewed the report and recommendation, the Court finds no clear error. Therefore,

noting the lack of objection, the Court hereby ADOPTS in its entirety Judge Collins’s Report and

Recommendation [DE 28] and incorporates Judge Collins’s Report and Recommendation into this

Order. Accordingly, the Court GRANTS the relief requested in the Opening Brief [DE 19],
REVERSES the final decision of the Commissioner of Social Security, and REMANDS this

matter for further proceedings consistent with this Order and the incorporated Report and

Recommendation of Judge Collins.

      SO ORDERED on January 28, 2020.

                                            s/ Joseph S. Van Bokkelen
                                            JOSEPH S. VAN BOKKELEN, JUDGE
                                            UNITED STATES DISTRICT COURT




                                           2
